IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PINELLAS COUNTY, A                       NOT FINAL UNTIL TIME EXPIRES TO
POLITICAL SUBDIVISION OF                 FILE MOTION FOR REHEARING AND
THE STATE OF FLORIDA,                    DISPOSITION THEREOF IF FILED

      Appellant,

V.                                       CASE NO. 1D14-4187

FLORIDA DEPARTMENT OF
JUVENILE JUSTICE,

      Appellee.


_____________________________/

Opinion filed February 18, 2016.

An appeal from an order from the Department of Juvenile Justice.
Christina K. Daly, Interim Secretary.

Nancy Meyer, and Carl E. Brody, Clearwater, for Appellant.

John Milla, Tallahassee, for Appellee.



                   On Motion For Clarification And Rehearing

KELSEY, J.

      We grant Appellant’s Motion for Clarification and Rehearing, withdraw our

previous opinion, and substitute the following opinion quashing footnote 1 in the

Department’s Final Order On Remand.
       This case is one of many now pending before this Court, with more in the

pipeline, between the Department of Juvenile Justice (“Department”) and certain of

Florida’s non-fiscally-constrained counties. The issues relate to allocating between

the State and counties the costs of secure juvenile detention care as required by

section 985.686 of the Florida Statutes. The statute requires the counties to pay in

advance their respective shares of the estimated costs of such detention, based on

previous use; and requires that “[a]ny difference between the estimated costs and

actual costs shall be reconciled at the end of the state fiscal year.” § 985.686(5), Fla.

Stat. (2008).

       At all times pertinent to this class of litigation, and continuing today, the

Department has been bound by, has not disputed the meaning of, and has not

substantively amended, its own rules setting forth the process for implementing the

reconciliation required under section 985.686(5). Rule 63G-1.008 of the Florida

Administrative Code (now rule 63G-1.017(6), substantively unchanged), clearly

provides that credits function as a reduction of future billings, just as debits are added

to future billings:

       (2) If a county’s actual usage is found to have exceeded the amount paid
       during the fiscal year, the county will be invoiced for the excess usage.
       The invoice will accompany the reconciliation statement, and shall be
       payable on or before January 31.

       (3) If a county’s actual usage was less than the estimated amounts paid
       during the fiscal year, the county will be credited for its excess

                                            2
      payments. Credit will be reflected in the November billing, and will
      carry forward as necessary.

Fla. Admin. Code R. 63G-1.008 (2006). The function of debits and credits in the

“reconciliation” process remained the same under the new rule adopted in 2010:

      (6) If the total amount paid by a county falls short of the amount owed
      based on actual utilization, the county will be invoiced for that
      additional amount. The amount due will be applied to the county’s
      account. An invoice will accompany the reconciliation statement, and
      shall be payable on or before March 1. If the amount paid by a county
      exceeds the amount owed based on actual utilization, the county will
      receive a credit. The credit will be applied to the county’s account and
      be included on the invoice sent in November.

Fla. Admin. Code R. 63G-1.017(6).

      In correspondence and notices to Appellant and other counties, the

Department has advised of additional amounts owed, or of credits to be applied to

their accounts, with but one example being the following notice sent in 2009

(emphasis original):

      The amount shown in the Difference column is the amount of
      overpayment or underpayment by the county based on utilization. A
      debit amount in this column means the county did not pay enough based
      on their utilization. Any counties that have a debit amount owed will
      find enclosed with this correspondence an invoice for that amount. This
      amount is due by March 1, 2010. A credit amount in this column means
      the county overpaid based on their utilization and a credit invoice is
      enclosed with this correspondence. (If the credit amount is larger than
      the amount currently being paid by the county, the credit will be applied
      to future invoices until the credit is applied in total.) It is critical that
      all credits be taken prior to June 30, 2010. It is requested that
      counties not make payments on their accounts as long as their account
      balance is a credit. Invoices with credit balances are marked PAID
      when sent to the county.
                                           3
       Several counties challenged the Department’s calculation of costs before the

Division of Administrative Hearings. On appeal, we held that the Department’s

interpretation of the cost-sharing law was erroneous. Dep’t of Juvenile Justice v.

Okaloosa Cty., 113 So. 3d 1074 (Fla. 1st DCA 2013) (“Okaloosa I”). In a later-filed

appeal controlled by Okaloosa I, the Department acknowledged error, whereupon

we reversed and remanded “with instructions to the Department to adopt the

[administrative law judge’s] recommended order in its entirety.” Okaloosa Cty. v.

Dep’t of Juvenile Justice, 131 So. 3d 818, 821 (Fla. 1st DCA 2014) (“Okaloosa II”).

We noted in Okaloosa II that under the statute and rule, “the county will be debited

or credited for the difference” calculated in the reconciliation process. 131 So. 3d at

820.

       On remand from Okaloosa II, the Department issued the Final Order now

before the Court, setting forth adjusted reconciliation amounts based on actual costs,

and credits owed to Appellant after applying the adjusted amounts. However, the

Department also inserted footnote 1 stating as follows:

       No moneys were appropriated for Fiscal Year 2014/2015 to credit
       counties. Some counties continue to pursue credits or refunds for past
       fiscal years. Only the Legislature has the power to cure such complaint.

The County challenges this footnote as contrary to this Court’s mandate in Okaloosa

II and contrary to the governing statute and rule.


                                          4
       We agree that footnote 1 in the Department’s Final Order on Remand violates

section 985.686(5) and Rule 63G-1.008 of the Florida Administrative Code (now

rule 63G-1.017(6)), and fails to comply with the mandate in Okaloosa II. We quash

that portion of the Final Order, and once again remand to the Department with

instructions to apply the appropriate amount of credit (or debit) to Appellant’s

account after calculating and accounting for actual costs as required by the statute,

rule, and our prior decisions. Consistent with the Department’s own rule and

previous notices, all such credits (or debits) due shall carry forward, and be applied

to invoices after the fiscal year at issue, until the credit (or debit) is applied in total.

       REVERSED and REMANDED.

THOMAS and RAY, JJ., CONCUR.




                                             5